Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 29, 2022 has been entered.
 
	This is in response to the Amendment dated August 29, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Claim Rejections - 35 USC § 103
I.	Claim(s) 1 has been rejected under 35 U.S.C. 103 as being unpatentable over Barstad et al. (US Patent Application Publication No. 2005/0016858 A1) in view of Hosokawa et al. (US Patent Application Publication No. 2015/0184307 A1).
	The rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Barstad et al. in view of Hosokawa et al. has been withdrawn in view of Applicant’s amendment.

II.	Claim(s) 3 and 4 have been rejected under 35 U.S.C. 103 as being unpatentable over Barstad et al. (US Patent Application Publication No. 2005/0016858 A1) in view of Hosokawa et al. (US Patent Application Publication No. 2015/0184307 A1) as applied to claim 1 above, and further in view of Tsuji et al. (US Patent No. 7,628,903).
	The rejection of claims 3 and 4 under 35 U.S.C. 103 as being unpatentable over Barstad et al. in view of Hosokawa et al. as applied to claim 1 above, and further in view of Tsuji et al. has been withdrawn in view of Applicant’s amendment.

Response to Amendment
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1
	line 14, a -- , -- (comma) should be inserted after the compound “boric acid”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
I.	Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barstad et al. (US Patent Application Publication No. 2005/0016858 A1) in view of Hosokawa et al. (US Patent Application Publication No. 2015/0184307 A1) and Tsuji et al. (US Patent No. 7,628,903).
	Regarding claim 1, Barstad teaches a binary silver-bismuth alloy electroplating 

composition composed of:
	• water (= solvents of the electroplating composition may be water or an organic solvent such as alcohol or other suitable organic solvent employed in electroplating) [pages 3-4, [0030]];
• silver ions and counter anions of the silver ions (= soluble salts of silver),
• bismuth ions and counter anions of the bismuth ions (= soluble salts of bismuth), 
• an aliphatic thiol terminal compound selected from the group consisting of 2-mercaptopropionic acid, 3-mercaptopropionic acid, cysteine, mercaptosuccinic acid, 3-mercapto-1-propanesulfonic acid, 2-mercaptoethanesulfonic acid, salts of the thiol terminal 
compounds, and mixtures thereof (= 3-mercaptopropane-1-sulfonic acid sodium salt) [page 4, [0034]], 
	· optionally an acid selected from the groups consisting of acetic acid, citric acid, methanesulfonic acid and salts thereof (= optional), 
· optionally a pH adjusting agent selected from the group consisting of sulfuric acid, hydrochloric acid, ascorbic acid, sulfamic acid, boric acid, phosphoric acid, salts thereof, sodium hydroxide, potassium hydroxide and mixtures thereof (= such pH adjusters may include, for example, inorganic acids such as sulfuric acid, hydrochloric acid, nitric acid, phosphoric acid, or mixtures thereof) [page 5, [0045]], 
· optionally a biocide (= optional),
· optionally a surfactant (= in addition to soluble metal compounds, chloride ions and brighteners, the compositions also may include levelers, suppressors (carriers), surfactants, 

buffering agents and other compounds used in conventional electroplating baths) [page 4, [0035], and 
• a pH of less than 7 (= the pH ranges from 0 to 14, preferably from 0 to 8) [page 5, [0045]].
The composition of Barstad differs from the instant invention because Barstad  does not disclose the following:
a.	A 5-membered aromatic heterocyclic nitrogen compound selected from the group consisting of 3-mercapto-1,2,4-triazole, 3-amino-1,2,4- triazole-5-thiol, 3-amino-5-mercapto-1,2,4-triazole, 3-mercapto-4-methyl-4H-1,2,4-triazole, 1H-imidazole-2-thiol, salts of the 5-membered aromatic heterocyclic nitrogen compounds, and mixtures thereof.
	Barstad teaches that in addition to soluble metal compounds, chloride ions and brighteners, the compositions of the invention also may include levelers, suppressors (carriers), surfactants, buffering agents and other compounds used in conventional electroplating baths (page 4, [0035]).
	Hosokawa teaches a cyanide-free silver electroplating solution (page 1, [0001]). 
The plating bath of the invention can further contain an azole-based compound and/or a thiophene-based compound. It is considered that these compounds serve as an auxiliary brightener for more enhancing gloss. Tetrazoles, imidazoles, benzimidazoles, pyrazoles, indazoles, thiazoles, benzothiazoles, oxazoles, benzooxazoles, triazoles, and derivatives thereof are suitably used as the azole compound (page 3, [0058]).

	It is possible to suitably use, as triazoles and derivatives thereof, including 3-amino-5-mercapto-1,2,4-triazole and 3-mercapto-1,2,4-triazole (page 3, [0062]).

It would have been obvious to one having ordinary skill in the art before the effective 

filing date of the claimed invention to have modified the composition described by Barstad with 
a 5-membered aromatic heterocyclic nitrogen compound selected from the group consisting of 3-mercapto-1,2,4-triazole, 3-amino-1,2,4- triazole-5-thiol, 3-amino-5-mercapto-1,2,4-triazole, 3-mercapto-4-methyl-4H-1,2,4-triazole, 1H-imidazole-2-thiol, salts of the 5-membered aromatic heterocyclic nitrogen compounds, and mixtures thereof because 3-amino-5-mercapto-1,2,4-triazole and 3-mercapto-1,2,4-triazole are used in conventional electroplating baths as auxiliary brighteners for more enhancing gloss.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	b.	A thioether.  
Barstad teaches that in addition to soluble metal compounds, chloride ions and 
brighteners, the compositions of the invention also may include levelers, suppressors (carriers), surfactants, buffering agents and other compounds used in conventional electroplating baths (page 4, [0035]).
	Tsuji teaches a non-cyanide silver or silver alloy plating bath (col. 2, lines 11-12). The invention provides a silver and silver alloy plating bath, includes (A) a soluble salt, having a silver salt or a mixture of a silver salt and a salt of a metal such as tin, bismuth, indium, lead, 

and the like; and (B) a particular aliphatic sulfide compound (page 2, lines 18-22).
As a result, it was discovered that if a silver or silver alloy plating bath contains a specified aliphatic sulfide compound, having a linkage selected from the group consisting of a sulfide bond and a disulfide bond, the bond occurring at least twice in the molecule, containing in the molecule at least one functionality selected from the group consisting of an ether oxygen atom, a 3-hydroxypropyl group, and a hydroxypropylene group, with the proviso that the functionality does not contain a basic nitrogen atom, there is very good stability of the bath over extended time. In addition, because silver and various metals are readily codeposited, a stable composition for a silver or silver alloy plating is obtained. From this discovery, the present invention was completed (col. 3, lines 23-35).

	The aliphatic sulfide compounds include 3,6-dithiaoctane-1,8-diol, represented by HOCH2CH2S-CH2CH2-SCH2CH2OH (col. 8, lines 50-51).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition described by Barstad with a thioether because an aliphatic sulfide compound, having a linkage selected from the group consisting of a sulfide bond and a disulfide bond, the bond occurring at least twice in the molecule, containing in the molecule at least one functionality selected from the group consisting of an ether oxygen atom, a 3-hydroxypropyl group, and a hydroxypropylene group, with the proviso that the functionality does not contain a basic nitrogen atom provides a stable composition for a silver or silver alloy plating where silver and various metals are readily codeposited, and a stable composition for a silver or silver alloy plating is obtained.
Known work in one field of endeavor may prompt variations of it for use in either the 
same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the 

prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 4, Tsuji teaches wherein the thioether is a hydroxy bis-sulfide compound (= 3,6-dithiaoctane-1,8-diol, represented by HOCH2CH2S-CH2CH2-SCH2CH2OH) [col. 8, lines 50-51].

II.	Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 
2013023693 (‘693) in view of Hosokawa et al. (US Patent Application Publication No. 2015/0184307 A1) and Barstad et al. (US Patent Application Publication No. 2005/0016858 A1).
	Regarding claim 1, JP ‘693 teaches a binary silver-bismuth alloy electroplating composition composed of:
• water (= maintaining good water solubility) [ƿ [0014]],  
• silver ions and counter anions of the silver ions (= a soluble salt of Ag+), 
• a bismuth ions and counter anions of the bismuth ions (= a soluble salt of Bi3+) [ƿ [0029] and ƿ [0030]], 
• an aliphatic thiol terminal compound selected from the group consisting of 2-mercaptopropionic acid, 3-mercaptopropionic acid (ƿ [0041]), cysteine (ƿ [0040]), mercaptosuccinic acid (ƿ [0044]), 3-mercapto-1-propanesulfonic acid, 2-mercaptoethanesulfonic acid, salts of the thiol terminal compounds, and mixtures thereof, 
• a thioether (= diethyl sulfide, isopropyl sulfide, diphenyl sulfide and isobutylethyl sulfide) [ƿ [0041]], 

· optionally an acid selected from the groups consisting of acetic acid, citric acid, methanesulfonic acid and salts thereof (= acetic acid, citric acid) [ƿ [0035]], 
· optionally a pH adjusting agent selected from the group consisting of sulfuric acid, hydrochloric acid, ascorbic acid, sulfamic acid, boric acid, phosphoric acid, salts thereof, sodium hydroxide, potassium hydroxide and mixtures thereof (= hydrochloric acid, sulfuric acid, boric acids, phosphoric acids, potassium hydroxide, sodium hydroxide) [ƿ [0042]], 
· optionally a biocide (= optional), and
· optionally a surfactant (= the imidazole ring-bonded oxyalkylene compound as a nonionic surfactant) [ƿ [0009]].
  The composition of JP ‘693 differs from the instant invention because JP ‘693 does not disclose the following:
a.	A 5-membered aromatic heterocyclic nitrogen compound selected from the group consisting of 3-mercapto-1,2,4-triazole, 3-amino-1,2,4-triazole-5-thiol, 3-amino-5-mercapto-1,2,4-triazole, 3-mercapto-4-methyl-4H- 1,2,4-triazole, 1H-imidazole-2-thiol, salts of the 5-membered aromatic heterocyclic nitrogen compounds, and mixtures thereof.
	JP ‘693 teaches that the plating bath contains conventional surfactants, brightening agents, semi-brightening agents, leveling agents, buffering agents, antioxidants, complexing agents, auxiliary complexing agents, masking complexing agents, and conductive agents. Various additives such as salts can be added (ƿ [0037]).
Hosokawa teaches a cyanide-free silver electroplating solution (page 1, [0001]). 
The plating bath of the invention can further contain an azole-based compound and/or a thiophene-based compound. It is considered that these compounds serve as an auxiliary brightener 

for more enhancing gloss. Tetrazoles, imidazoles, benzimidazoles, pyrazoles, indazoles, thiazoles, benzothiazoles, oxazoles, benzooxazoles, triazoles, and derivatives thereof are suitably used as the azole compound (page 3, [0058]).

	It is possible to suitably use, as triazoles and derivatives thereof, including 3-amino-5-mercapto-1,2,4-triazole and 3-mercapto-1,2,4-triazole (page 3, [0062]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition described by JP ‘693 with a 5-membered aromatic heterocyclic nitrogen compound selected from the group consisting of 3-mercapto-1,2,4-triazole, 3-amino-1,2,4- triazole-5-thiol, 3-amino-5-mercapto-1,2,4-triazole, 3-mercapto-4-methyl-4H-1,2,4-triazole, 1H-imidazole-2-thiol, salts of the 5-membered aromatic heterocyclic nitrogen compounds, and mixtures thereof because 3-amino-5-mercapto-1,2,4-triazole and 3-mercapto-1,2,4-triazole are used in conventional electroplating baths as auxiliary brighteners for more enhancing gloss.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	b.	A pH of less than 7.  
	Barstad teaches a silver-bismuth alloy electroplating composition (page 3, [0029]).
Any suitable buffer or pH adjuster may be employed in the present invention. Such pH adjusters may include, for example, inorganic acids such as sulfuric acid, hydrochloric acid, 

nitric acid, phosphoric acid, or mixtures thereof Sufficient acid is added to the compositions such that the pH ranges from 0 to 14, preferably from 0 to 8 (page 5, [0045]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition described by JP ‘693 with a pH of less than 7 because a silver-bismuth plating bath having a pH from 0 to 8 electroplates silver-bismuth alloy.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

III.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 
2013023693 (‘693) in view of Hosokawa et al. (US Patent Application Publication No. 2015/0184307 A1) and Barstad et al. (US Patent Application Publication No. 2005/0016858 A1) as applied to claim 1 above, and further in view of Tsuji et al. (US Patent No. 7,628,903).
	JP ‘693, Hosokawa and Barstad are as applied above and incorporated herein.
Regarding claim 4, the composition of JP ‘693 differs from the instant invention because JP ‘693 does not disclose wherein the thioether is a hydroxy bis-sulfide compound.
JP ‘693 teaches that the plating bath of the present invention contains conventional 

surfactants, brightening agents, semi-brightening agents, leveling agents, buffering agents, antioxidants, complexing agents, auxiliary complexing agents, masking complexing agents, and conductive agents. Various additives such as salts can be added (ƿ [0037]).
Tsuji teaches a non-cyanide silver or silver alloy plating bath (col. 2, lines 11-12). The invention provides a silver and silver alloy plating bath, includes (A) a soluble salt, having a silver salt or a mixture of a silver salt and a salt of a metal such as tin, bismuth, indium, lead, and the like; and (B) a particular aliphatic sulfide compound (page 2, lines 18-22).
As a result, it was discovered that if a silver or silver alloy plating bath contains a specified aliphatic sulfide compound, having a linkage selected from the group consisting of a sulfide bond and a disulfide bond, the bond occurring at least twice in the molecule, containing in the molecule at least one functionality selected from the group consisting of an ether oxygen atom, a 3-hydroxypropyl group, and a hydroxypropylene group, with the proviso that the functionality does not contain a basic nitrogen atom, there is very good stability of the bath over extended time. In addition, because silver and various metals are readily codeposited, a stable composition for a silver or silver alloy plating is obtained. From this discovery, the present invention was completed (col. 3, lines 23-35).

	The aliphatic sulfide compounds include 3,6-dithiaoctane-1,8-diol, represented by HOCH2CH2S-CH2CH2-SCH2CH2OH (col. 8, lines 50-51).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sulfides described by JP ‘693 with wherein the thioether is a hydroxy bis-sulfide compound because an aliphatic sulfide compound, having a linkage selected from the group consisting of a sulfide bond and a disulfide bond, the bond occurring at least twice in the molecule, containing in the molecule at least one functionality selected from the group consisting of an ether oxygen atom, a 3-hydroxypropyl group, and a hydroxypropylene group, with the proviso that the functionality does not contain 

a basic nitrogen atom provides a stable composition for a silver or silver alloy plating where silver and various metals are readily codeposited, and a stable composition for a silver or silver alloy plating is obtained.
Known work in one field of endeavor may prompt variations of it for use in either the 
same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Response to Arguments
Applicant's arguments filed August 29, 2022 have been fully considered but they are not persuasive. 
• Applicant states that however, Hosokawa teaches including such auxiliary brighteners in combination with specific benzoic acid derivatives as primary brighteners (page 2, paragraphs [0043], [0046] and page 3, paragraphs [0055] and [0056]), not the auxiliary brighteners in combination with an aliphatic thiol terminal compound selected from the group consisting of 2-mercaptopropionic acid, 3-mercaptopropionic acid, cysteine, mercaptosuccinic acid, 3-mercapto-1-propanesulfonic acid, 2-mercaptoethanesulfonic acid, salts of the thiol terminal compounds, and mixtures thereof, as recited in present claim 1. Hosokawa teaches that to achieve a silver deposit having a semi-gloss or glossy from a cyanide-free silver electroplating solution, the cyanide-

free silver electroplating solution must include the specific benzoic acid derivatives (page 2, paragraphs [0046]-[0053]). 
• Applicant states that moreover, to modify Barstad to include the auxiliary brighteners of Hosokawa, the person of ordinary skill in the art would necessarily have included the benzoic acid derivative in silver electroplating baths of Barstad, not silver-bismuth baths.
• Applicant states that Hosokawa is totally silent on any type of silver alloy solution, let alone a silver-bismuth solution. The Final Rejection has not provided any documentation to support its allegation that the person of ordinary skill in the art would have been able to predict any variation in use of the azole-based and thiophene-based compounds in a silver-bismuth electroplating composition, with or without the specific benzoic acid derivatives, based on the disclosure of Hosokawa which is specifically directed to a silver electroplating solution, not a silver-bismuth electroplating composition.
In response, Hosokawa does not teach that the benzoic acid derivative and the azole-based compound are required to both be present in the solution to work. Hosokawa teaches that the silver electroplating solution further contains the azole-based compound (page 3, [0030]). Thus, the azole-based compound can stand alone as an auxiliary brightener in a silver-containing bath because Barstad, Tsuji and JP ‘693 teach that plating bath additives are shared between silver and silver alloy plating baths. Thus, one having ordinary skill in the art would have recognized that brighteners used in a silver plating bath would have been suitably used in a silver alloy plating bath. 
There is no requirement that the presently claimed features be expressly articulated in 

one or more of the references. The teaching, suggestion or inference can be found not only in the references but also from knowledge generally available to one of ordinary skill in the art. Ashland Oil v. Delta Resins 227 USPQ 657 (CAFC 1985). The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in 
the art. In re McLaughlin 170 USPQ 209 (CCPA 1971); In re Rosselet 146 USPQ 183 (CCPA 1960). References are evaluated by what they collectively suggest to one versed in the art, rather than by their specific disclosures. In re Simon 174 USPQ 114 (CCPA 1972); In re Richman 165 USPQ 509, 514 (CCPA 1970).

• Applicant states that the presently claimed silver-bismuth alloying electroplating 
composition excludes such specific benzoic acid derivatives by virtue of the closed ended language “composed” in the preamble of the claim.
In response, the transitional phrase “composed of” has been interpreted in the same manner as either “consisting of” or “consisting essentially of,” depending on the facts of the particular case. See AFG Industries, Inc. v. Cardinal IG Company, 239 F.3d 1239, 1245, 57 USPQ2d 1776, 1780-81 (Fed. Cir. 2001) (based on specification and other evidence, “composed of” interpreted in same manner as “consisting essentially of”); In re Bertsch, 132 F.2d 1014, 1019-20, 56 USPQ 379, 384 (CCPA 1942) (“Composed of” interpreted in same manner as “consisting of”; however, the court further remarked that “the words ‘composed of’ may under certain circumstances be given, in patent law, a broader meaning than ‘consisting of.’”) [MPEP § 2111.03}.

	In the present case, it is deemed that the transitional phrase “composed of” has a 
broader meaning than “consisting of”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        December 10, 2022